NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 1, 2022 *
                                Decided April 4, 2022

                                        Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 20-1393

LAMAR COOPER,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 17-1556

ANDREW TILDEN,                                 Sue E. Myerscough,
    Defendant-Appellee.                        Judge.

                                      ORDER

        Lamar Cooper, an Illinois inmate at Pontiac Correctional Center, contends that a
prison doctor, Andrew Tilden, consciously ignored problems with his incision from a
previous surgery and thereby violated the Eighth Amendment. See 42 U.S.C. § 1983. The
district court entered summary judgment for Dr. Tilden, ruling that the undisputed



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1393                                                                        Page 2

evidence established that the care the doctor provided for the incision fell within the
bounds of professional judgment. This analysis is correct, and we affirm.

       In reviewing summary judgment, we recite the facts in the light most favorable
to Cooper. See Johnson v. Dominguez, 5 F.4th 818, 824 (7th Cir. 2021). Dr. Tilden examined
Cooper in April 2015 after he complained of pain at the site of an old surgical incision
on his chest. (The incision arose from surgeries that Cooper received years earlier after
he was shot. During those surgeries, Cooper’s chest was opened, metal wires were
inserted to hold his sternum together, and the incision was closed with sutures.) Dr.
Tilden observed some drainage from the incision. Cooper asked Dr. Tilden if he could
see a specialist because he worried that a foreign body was in the wound, as had
happened once before, and that he was at risk for a serious infection. Seeing no foreign
body, Dr. Tilden denied the request. But he prescribed an antibiotic to prevent possible
infection, limited Cooper to light-duty work, and ordered a chest x-ray to examine more
closely the sternal wires. The x-ray showed Cooper’s sternal wires remained in place.

       In the following months, medical staff continued to monitor Cooper’s incision.
They treated it with an antibiotic and pain medicine, although they did not report
seeing any foreign body in the wound. (They also gave him an antifungal cream.)
Cooper insisted that the wound required more treatment—particularly an MRI—to
resolve lingering pain and identify any foreign body. He received more x-rays, but
when they showed no presence of a foreign body, the medical staff denied his requests
for an MRI.

       Seven months after Cooper’s first visit with Dr. Tilden, the doctor saw him again
to respond to Cooper’s complaint that something was protruding from his incision.
Upon visual examination, Dr. Tilden thought it possible that a small opening at the
wound revealed a tiny object that Cooper had pulled up. To investigate whether this
object was something that required removal, he ordered another chest x-ray. It showed
that Cooper’s sternal wires remained in place (a radiologist reported post-surgery
“changes” but nothing “acute”) and that nothing needed removal.

        Two months later, Dr. Tilden detected and removed protruding sutures. At that
time, staff had reported seeing an old suture rising out of Cooper’s chest. Dr. Tilden
examined Cooper’s chest, and he thought that a suture might have worked its way to
the surface. He prescribed an antibiotic, an antifungal cream, and a chest x-ray. Based
on the x-ray, which confirmed a protruding suture, Dr. Tilden removed it three days
later. (Cooper asserts that Dr. Tilden removed two sutures, each four inches long.)
No. 20-1393                                                                         Page 3



       Cooper sued Dr. Tilden, accusing him of deliberately ignoring Cooper’s
problems with his chest incision in violation of the Eighth Amendment. See 42 U.S.C
§ 1983. Dr. Tilden moved for summary judgment, which the judge entered. The judge
ruled that Dr. Tilden delivered appropriate care by repeatedly examining Cooper,
prescribing suitable medication, ordering x-rays, and ultimately removing the sutures
once they protruded.

       To overcome summary judgment on his deliberate-indifference claims, Cooper
had to supply evidence from which a reasonable jury could find that he faced a
substantial risk of harm from a serious medical condition and that Dr. Tilden
consciously disregarded the risk. See Farmer v. Brennan, 511 U.S. 825, 829 (1994).

        Cooper argues that the judge ignored three facts that Cooper believes justify a
trial. First, he insists that Dr. Tilden contradicted himself—creating a fact dispute—by
saying (when he removed the suture) that sutures can work their way to the skin’s
surface and by saying earlier that Cooper could pull them up himself. But the cause of
the sutures’ eventual exposure is immaterial to whether Dr. Tilden acted reasonably.
And the undisputed evidence—that he monitored the wound visually and with x-rays;
treated Cooper’s complaints about it with light-duty work, pain medicine, and
antibiotics; and removed sutures when an x-ray revealed that they had surfaced—
shows that he did. See Johnson, 5 F.4th at 826. Second, Cooper contends that the
antifungal cream was for his feet, not his chest. But again, this dispute is immaterial to
the conclusion that Dr. Tilden reasonably treated the wound. Third, Cooper contends
that the judge ignored websites and medical reports that he cited. But they too are
immaterial. They addressed recent surgeries (which Cooper’s surgery was not); chest
inflammation (which Cooper never asserts he had); and the need for diagnostic x-rays
(which Cooper received). This evidence thus differs from the evidence in Rivera v.
Gupta, 836 F.3d 839, 841–42 (7th Cir. 2016), a case on which Cooper relies, in which the
plaintiff cited medical evidence about his specific medical ailments.

        Finally, Cooper argues that the two months it took Dr. Tilden to remove the
sutures after he noticed a possible protrusion in Cooper’s chest reflects deliberate
indifference. We disagree. Dr. Tilden reasonably decided against removing anything on
the earlier date because he ordered an x-ray to examine the wound and a radiologist
reported no “acute” changes necessitating action then. When Dr. Tilden was alerted two
months later to another possible protrusion, he again ordered an x-ray, and this time,
after the x-ray confirmed the protrusion, he appropriately removed exposed sutures.
No. 20-1393                                                                     Page 4

Though this was not Cooper’s preferred treatment, he supplied no evidence that the
treatment he received was “blatantly inappropriate” or otherwise violated the Eighth
Amendment. Johnson, 5 F.4th at 826 (quotations omitted).

                                                                           AFFIRMED